Appellant, in his motion for a rehearing, seriously contends that we erred in affirming the judgment in this case.
His main contention is that inasmuch as he had filed a plea for a suspension of sentence in the event of his conviction, he was entitled to prove his general reputation, not only as a peaceable and law-abiding citizen, but also his reputation for truth and veracity, etc.
The trial court restricted him in the proof under said plea to his general reputation for being a peaceable and law-abiding *Page 81 
citizen, to which he objected on the ground that it denied him the legal right to advise the jury not only that his general reputation for truth and veracity was good, but also the right to show that his general reputation as a consistent member of a particular religious denomination or secret society, etc., was good. He bases his contention on the ground that prior to 1913, the time when the law relative to the suspension of sentence was enacted, the rule of evidence restricted a defendant in his proof of character to the particular trait of character involved, but that when the suspended sentence law was enacted, the rule was changed; the bridle was taken off and the right to roam at will was granted.
We do not believe that his position is well founded. Art. 776, C. C. P., in dealing with the Suspended Sentence Law provides among other things that "In no case shall sentence be suspended except when the proof shall show and the jury shall find in their verdict that the defendant has never before been convicted of a felony in this or in any other State."
It occurs to us that under the language of the statute and the allegations necessary in the required plea, the only trait of character involved is that which shows the general reputation of the accused as a quiet, peaceable and law-abiding citizen. See Johnson v. State, 241 S.W. 484, 91 Tex. Crim. 582; Baker v. State, 87 Tex.Crim. Rep.,221 S.W. 607; Wagley v. State, 87 Tex.Crim. Rep., 224 S.W. 687.
The fact that the accused's general reputation for truth and veracity is good would not entitle him to a suspension of sentence. Consequently proof thereof would not be pertinent to the issue.
When the Legislature enacted the Suspended Sentence Law, it did so with knowledge of the rules of evidence in force and effect in this State, and the law was enacted in consonance therewith. Had they intended that a different rule should apply or that the rule should be extended or enlarged, they would have said so. The decision of a court of a foreign state which appellant cites in support of his contention does not appear to us to be the correct rule or to be in harmony with the rule in this State.
Believing the case was properly disposed of in our original opinion, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 82